DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cuff must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the drawings are objected to under 37 CFR 1.83(a) because they fail to show rivet 1265 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: both active pin and cuff are numbered 1214 in [0056] and [0060]. Furthermore, both ceramic core and gap are numbered 1240 in [0061]. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the hypotube" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since no general hypotubes have been introduced, it is at most unclear if this hypotube is the same or different than the first hypotube and the second hypotube introduced in claim 1. Furthermore, it is unclear which of the first hypotube or the second hypotube it is. Clarification and appropriate correction is required. 
Claim 15 recites the limitation “the insulative material” in line 15. Since no insulation materials have been introduced prior to this recitation, it is at most unclear what insulative material is being referred to. For analysis, it is interpreted to be the insulative core; however, clarification and appropriate correction is required.
Claims 16-20 are rejected due to dependency over claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esty (US Patent No. 4,014,343).
Regarding Claim 1, Etsy teaches an electrode assembly for an electrosurgical pencil (Fig. 7), comprising:
an insulative core (“insulating inner core 59”) configured to support an active wire (electrical connector 56) around at least a portion of a peripheral surface thereof (once the handle of the pencil assembly is engaged to the distal end of the pencil, electrical connector 56 extends around at least a portion of a peripheral surface of insulating inner core 59 as explained in Col. 5, ll. 49-Col. 6, ll. 7 and shown in Fig. 7), the active wire electrically coupled to an active pin (the proximal end of connector 56 as annotated on the following figure) adapted for insertion within a distal end of an electrosurgical pencil (handle section shown on the right of Fig. 7 is adapted for insertion within a distal end of an electrosurgical pencil on the left of Fig. 7);
a ground electrode (connector 57 in Fig. 7) operably coupled about the insulative core (once the handle section is inserted into the distal section, connector 57 is operably coupled about the insulative core) and adapted for insertion within the distal end of the electrosurgical pencil;
an insulative material (air) disposed between the active pin and the ground electrode (air is present in the empty space between the connectors 56 and 57 and thereby between the most proximal end of connector 56, here interpreted to be an active pin and the ground electrode, annotated on the following figure) and configured to at least partially encapsulate and electrically isolate the active pin from the ground electrode along a partial length thereof (Fig. 7);
a first hypotube 54 disposed atop the insulative core (once the handle is attached to the distal end, a section of the insulating inner core 59 extends in the empty space, thereby probe 54 is disposed atop of the insulative core) and extending along a length thereof between the ground electrode and the insulative core (see the annotated figure below), the first hypotube encapsulating the active wire 57 to insulate the active wire from the ground electrode along a length thereof (Fig. 7); and
a second hypotube (chuck housing 52 annotated on the following figure) operably engaged to a proximal end of the insulative material (once the handle is attached to the distal part) and configured to at least partially encapsulate the active pin (in the assembled state).

    PNG
    media_image1.png
    384
    864
    media_image1.png
    Greyscale

Regarding Claim 2, Etsy teaches wherein the insulative core 59 includes a cuff adapted to seat the active wire therein (annotated on the figure above, once the handle is attached to the distal section, the cuff is adapted to seat the active wire therein).
Regarding Claim 3, Etsy teaches wherein a leading edge of the ground electrode 57 is spaced from the peripheral surface of the insulative core 59 to define a gap therebetween configured to electrically isolate the active wire and the ground electrode during activation to avoid arcing (the top portion of the insulating core which the active wire around at least a portion of the peripheral surface is positioned, is here interpreted to be a peripheral surface as claimed in claim 1; thereby, the ground connector 57 is spaced from that peripheral surface of the insulative core 59 to define a gap therebetween configured to electrically isolate the active wire and the ground electrode during activation to avoid arcing).
Regarding Claim 4, Etsy teaches wherein the first hypotube 54 defines an opening at a distal end thereof (Fig. 7) configured to expose and guide the active wire 56 into the cuff  defined in the insulative core (the space interpreted to be a cuff on the annotated figure above).
Regarding Claim 7, Etsy teaches wherein the ground electrode 57 extends along a length of the insulative core (once assembled, the connector 57 extends along a length of the insulative core 59, see Fig. 7).
Regarding Claim 8, Etsy teaches wherein the insulative material electrically isolates the active wire and the ground electrode (air presented in the space between the two connectors, electrically isolates the active wire 56 and the ground electrode 57).
Regarding Claim 9, Etsy teaches wherein the hypotube electrically isolates the active pin and the ground electrode when the electrode assembly is engaged within the distal end of the electrosurgical pencil (the two sections of the probe 54 and housing 52 engage to assemble the instrument, in the assembled state the insulative material of the probe, the housing and the core electrically isolates the active pin and the ground electrode when the electrode assembly is engaged within the distal end of the electrosurgical pencil).
Regarding Claim 10, Etsy teaches the ground connector 57 shown in Fig. 7; however, does not specifically teach wherein the ground electrode is made from a stamped electrically conductive material, but product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. /n re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the prior art product is an electrically conductive material which constitutes a product that is materially the same as the claimed product and therefore the claim is unpatentable.
Regarding Claim 11, Etsy teaches wherein the stamped (product-by-process) electrically conductive material 57 is configured to wrap around the insulative core and the first hypotube (“leaf-type connectors preferably spring-biased to assure wiping contact when electrode 58 is inserted therebetween” Col. 5, ll. 57-59; thereby at least a portion of it wraps around a portion of the insulating core 59 and internally to housing 54).
Regarding Claim 15, Etsy teaches an electrode assembly for an electrosurgical pencil (Fig. 7), comprising:
an insulative core (“insulating inner core 59”) configured to support an active wire (electrical connector 56) around at least a portion of a peripheral surface thereof (once the handle of the pencil assembly is engaged to the distal end of the pencil, electrical connector 56 extends around at least a portion of a peripheral surface of insulating inner core 59 as explained in Col. 5, ll. 49-Col. 6, ll. 7 and shown in Fig. 7), the active wire electrically coupled to an active pin (the proximal end of connector 56 as annotated on the following figure) adapted for insertion within a distal end of an electrosurgical pencil (handle section shown on the right of Fig. 7 is adapted for insertion within a distal end of an electrosurgical pencil on the left of Fig. 7);
a ground electrode (connector 57 in Fig. 7) made from a stamped electrically conductive material (product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. /n re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the prior art product is an electrically conductive material which constitutes a product that is materially the same as the claimed product and therefore the claim is unpatentable) and configured to wrap around a top surface of the insulative core (“leaf-type connectors preferably spring-biased to assure wiping contact when electrode 58 is inserted therebetween” Col. 5, ll. 57-59; thereby at least a portion of it wraps around a portion of the insulating core 59), at least a portion of the ground electrode and adapted for insertion within the distal end of the electrosurgical pencil (by receiving electrode 58 therein and assembly of the handle section and the distal section together);
a first hypotube 54 disposed atop the top surface of the insulative core (once the handle is attached to the distal end, a section of the insulating inner core 59 extends in the empty space, thereby probe 54 is disposed atop of the insulative core) and extending along a length thereof between the ground electrode and the insulative core 59 (see the annotated figure above), the first hypotube 54 encapsulating the active wire 56 to insulate the active wire from the ground electrode 57 along a length thereof, the first hypotube 54 including an opening at a distal end thereof configured to expose and guide the active wire into a cuff (see the annotated figure above) defined in a bottom surface of the insulative core 59 (Fig. 7); and
a second hypotube (chuck housing 52 annotated on the figure above) operably engaged to a proximal end of the insulative material (see the 112 rejection above, here interpreted to be insulative core 59) and configured to at least partially encapsulate the active pin (once the two sections are engaged).
Regarding Claim 16, Etsy teaches further comprising an insulative material (air) disposed between the active pin and the ground electrode and configured to at least partially encapsulate and electrically isolate the active pin from the ground electrode along a partial length thereof (air is present in the empty space between the connectors 56 and 57 and thereby between the most proximal end of connector 56, here interpreted to be an active pin and the ground electrode, annotated on the annotated figure above).
Regarding Claim 17, Etsy teaches wherein a leading edge of the ground electrode 57 is spaced from the peripheral surface of the insulative core 59 to define a gap therebetween configured to electrically isolate the active wire and the ground electrode during activation to avoid arcing (the top portion of the insulating core which the active wire around at least a portion of the peripheral surface is positioned, is here interpreted to be a peripheral surface as claimed in claim 1; thereby, the ground connector 57 is spaced from that peripheral surface of the insulative core 59 to define a gap therebetween configured to electrically isolate the active wire and the ground electrode during activation to avoid arcing).
Regarding Claim 20, Etsy teaches wherein the ground electrode extends along a length of the insulative core (once assembled, connector 57 extends along a length of the insulative core 59 as seen in Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Etsy as applied above in view of Yanik (US Patent No. 5,752,951).
Regarding Claims 5-6 and 18-19, Etsy teaches the invention as applied above; however, is silent in teaching the material of the insulating core and the active wire to know if the insulative core is made from ceramic and the active wire is made from tungsten or stainless steel. In the same field of electrosurgical invention, Yanik teaches the use of a steel wire to provide electrical connection between the generator and the active electrode and further teaches a ceramic insulation material 22 positioned between an active wire 32 and return electrode 12 as seen in Fig. 5 and disclosed in Col. 4, ll. 17-44. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make the active wire of Etsy of steel and the insulation core material of ceramic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Etsy as applied above in view of Weber (US Pub. No. 2019/0192214)
Regarding Claim 12, Etsy teaches the invention as applied above, but does not teach wherein a rivet secures the ground electrode atop the insulative core and the first hypotube.
In the same field of electrosurgical instruments, Weber teaches “pins, screws, rivets or the like or epoxy, or metallic welds may extend through vertical holes 455 to affix the two elements together” [0472]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to affix the connector 57 to the device through any of the known attachment means such as a rivet to affix and secure the connector 57 to the probe 54, which would be positioned atop the insulative core 59 once the handle section is connected to the distal section for better holding the connector secured to probe 54. 

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Neither of the cited references alone or in combination teach further comprising a tensioning mechanism operably engaged to the active pin and configured to tension the active wire upon actuation thereof, wherein the tensioning mechanism includes a nut affixed to the insulative material that is configured to mechanically interface with a thread on the active pin such that rotation of the activation pin provides tension to the active wire.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/789553. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlie in subject matter including an electrode assembly for an electrosurgical pencil, comprising: an insulative core configured to support an active wire around a peripheral surface thereof of the insulative core, the active wire electrically coupled to an active pin adapted for insertion within a distal end of an electrosurgical pencil; a ground electrode operably coupled to a proximal end of the insulative core and adapted for insertion within the distal end of the electrosurgical pencil; an insulative material disposed between the active pin and the ground electrode and configured to at least partially encapsulate and electrically isolate the active pin from the ground electrode along a partial length thereof, and a hypotube operably engaged to a proximal end of the insulative material and configured to at least partially encapsulate the active pin. And an electrode assembly for an electrosurgical device, comprising: an active wire; an insulative core configured to support the active wire around a peripheral surface of the insulative core; an active pin electrically coupled to the active wire and configured to be coupled to an electrosurgical device; and a stamped ground electrode coupled to the insulative core and configured for insertion into the electrosurgical device, the stamped ground electrode including a radially compressible outer peripheral surface configured to maintain the stamped ground electrode within the electrosurgical device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Furthermore, Claim13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/704,500, allowed not yet patented. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a tensioning mechanism operably engaged to the active pin and configured to tension the active wire upon actuation thereof, wherein the tensioning mechanism includes a nut affixed to the insulative material that is configured to mechanically interface with a thread on the active pin such that rotation of the activation pin provides tension to the active wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794